 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ARTHUR PADILLA,                                     Case No.: 3:17-cv-1182-W-AHG
12                                      Plaintiff,       ORDER REGARDING JOINT
     v.                                                  MOTION ON DISCOVERY
13
                                                         DISPUTE
14   UNITED STATES OF AMERICA,
15                                    Defendant.
                                                         [ECF Nos. 59, 65]
16
17         I.     BACKGROUND
18         On September 12, 2019, the Court held a telephonic status conference to attempt to
19   resolve the present discovery dispute and to set a briefing schedule if the parties could not
20   come to an agreement. ECF No. 56.1 This Joint Motion followed. ECF No. 65.
21         The dispute arises from Plaintiff’s opposed request to reopen discovery for the sole
22   purpose of allowing his medical expert, Dr. Ronald A. Simon, to present his response to
23   Defendant’s experts’ opinions of August 2, 2019. ECF No. 65 at 1-3. Defendant already
24   prevailed on a similar motion before the Magistrate Judge previously assigned to this case.
25
26
     1
27    An earlier version of the same Joint Motion was mistakenly filed and later withdrawn by
     Plaintiff’s counsel. See ECF Nos. 59; 64. Thus, the Court will deny the earlier version (ECF
28   No. 59) as moot.

                                                     1
                                                                                 3:17-cv-1182-W-AHG
 1   See ECF Nos. 47-50. To an extent, both motions also revive a dispute already resolved by
 2   the District Judge in denying the parties’ cross-motions to strike one another’s expert
 3   opinions in whole or in part. See ECF Nos. 29, 33, 41. To elaborate, the deadline for expert
 4   designations in this matter was September 17, 2018, and the deadline to file and serve
 5   rebuttal reports was October 1, 2018. Plaintiff designated three experts by the first deadline,
 6   including medical doctor Dr. Simon. Defendant also designated a medical doctor, Dr.
 7   Andrew Saxon, in the first expert exchange, and designated Dan Baxter, a mold
 8   testing/environmental expert as a rebuttal expert witness on October 1, 2018. Defendant
 9   relied in part on Mr. Baxter’s rebuttal report to support its Motion for Summary Judgment
10   (ECF No. 21). In turn, Plaintiff attached a Declaration by Dr. Simon to its response brief
11   on Defendant’s summary judgment motion (ECF. No. 24-3), including certain opinions
12   that countered portions of Mr. Baxter’s rebuttal report. Defendant then moved to strike the
13   Declaration, arguing it contained new and untimely expert opinions and lacked a reliable
14   methodology. See ECF No. 29. Plaintiff also moved to strike Mr. Baxter’s rebuttal report
15   in its entirety as untimely and improper, arguing his opinions were not properly classified
16   as rebuttal opinions. ECF No. 33. The District Judge denied both parties’ motions to strike
17   as untimely. ECF No. 41.
18         Although the Court denied the motions to strike, Defendant successfully moved to
19   permit the reopening of expert discovery for the sole purpose of providing responses to
20   Paragraphs 8, 11, and 12 of Dr. Simon’s Declaration (ECF No. 24-3), because the Court
21   agreed that the opinions in those paragraphs were new. See ECF Nos. 47; 50. Defendant
22   provided Dr. Saxon’s and Mr. Baxter’s responses to Dr. Simon’s opinions on August 2,
23   2019. Now, Plaintiff requests a similar remedy: to reopen discovery so that he may produce
24   to Defendant Dr. Simon’s written six-page reply to Dr. Saxon’s and Mr. Baxter’s August
25   2nd opinions, dated September 3, 2019, “to provide substantiation to the opinions set forth
26   in these three paragraphs of Dr. Simon’s declaration.” ECF No. 65 at 5. Defendant opposes
27   Plaintiff’s Motion on the grounds that (1) Rule 26(e)(1) only permits supplementation of
28   expert reports for the purposes of correcting inaccurate information in the initial report or

                                                    2
                                                                                  3:17-cv-1182-W-AHG
 1   adding information that was previously unavailable, neither of which applies here; and (2)
 2   the supplement is automatically excluded under Rule 37(c)(1) because Plaintiff cannot
 3   prove it is substantially justified or harmless. See id. at 6-10. If the Court grants Plaintiff’s
 4   request, Defendant asks that Dr. Saxon and Mr. Baxter be allowed to review and respond
 5   to the six-page supplement as well as all of the authorities cited therein. Id. at 8.
 6   Additionally, Defendant requests a continuance of the pretrial schedule to give its experts
 7   time to complete their review and response. Id. at 12.
 8         II.    DISCUSSION
 9         As a preliminary matter, the Court should correct the parties’ seeming misconception
10   that this Order operates as a ruling on the evidence permitted to come in at trial. For
11   example, Plaintiff contends he will be prejudiced if the Court denies his request because
12   the Scheduling Order states that a party who fails to disclose an expert opinion may be
13   barred from using it at trial. ECF No. 65 at 5. Accord Fed. R. Civ. P. 37(c)(1). Plaintiff
14   expressly “seeks permission to allow his medical expert to respond to the defense experts’
15   August 2, 2019 opinions so the response to them may be used at trial[,]” and, as an
16   alternative to reopening discovery, Plaintiff requests that he be allowed to ask Dr. Simon
17   to substantiate his opinions in Paragraphs 8, 11, and 12 of his Declaration during trial. Id.
18   at 3 (emphasis added). Further, in support of his motion, Plaintiff argues the request “is
19   justified by the timing of the defense expert disclosures” and “granting the motion would
20   be harmless to [D]efendant[,]” which also tracks the language of the Rule 37(c)(1) standard
21   governing whether a party’s failure to disclose or supplement excludes the evidence at trial.
22   Similarly, Defendant relies on Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d
23   1101, 1106 (9th Cir. 2001) to argue it would be proper for the Court to exclude from
24   evidence any opinions in Dr. Simon’s supplemental reply as a discovery sanction under
25   Rule 37(c)(1). ECF No. 65 at 11-12.
26         However, the question of the admissibility of any evidence at trial is a matter for the
27   District Judge presiding over the trial to decide. See, e.g., Keener v. United States, 181
28   F.R.D. 639, 641 (D. Mont. 1998) (“If full compliance with Rule 26(a) and 26(e)(1) is not

                                                     3
                                                                                    3:17-cv-1182-W-AHG
 1   made, Rule 37(c)(1) mandates some sanction, the degree and severity of which are within
 2   the discretion of the trial judge.”) (emphasis added); Erickson v. ING Life Ins. & Annuity
 3   Co., No. CV09-204-S-EJL, 2011 WL 4583844, at *7 (D. Idaho Sept. 6, 2011), report and
 4   recommendation adopted, No. CV09-204-S-EJL, 2011 WL 6056902 (D. Idaho Dec. 6,
 5   2011) (declining to reach the merits of or admissibility of certain evidence at issue because
 6   “[a]dmissibility of the evidence on a question of fact for trial is a matter for the trial judge
 7   to decide.”). Thus, ordinarily, the only question properly before the Magistrate Judge on a
 8   motion to reopen discovery to permit late supplementation of an expert report would be
 9   whether the movant has shown good cause to modify the Scheduling Order under Rule
10   16(b)(4). See, e.g., ECF No. 50 at 3-4 (evaluating Defendant’s similar motion to reopen
11   discovery for the purpose of allowing Dr. Saxon and Mr. Baxter to respond to Dr. Simon’s
12   Declaration under the Rule 16 “good cause” standard).
13         Here, the question is even less complicated than in the ordinary case because
14   Plaintiff’s supplementation of Dr. Simon’s expert report is timely under the operative
15   Scheduling Order. Rule 26(e)(2), which governs the supplementation of expert reports,
16   provides that “[a]ny additions or changes” to a party’s Rule 26(a)(2)(B) expert report “must
17   be disclosed by the time the party’s pretrial disclosures under Rule 26(a)(3) are due.” Fed.
18   R. Civ. P. 26(e)(2). After this matter was transferred from the previously assigned
19   Magistrate Judge to the undersigned, the Court issued an Amended Scheduling Order
20   setting the Rule 26(a)(3) pretrial disclosure deadline on November 14, 2019. ECF No. 52
21   at 2. Therefore, Plaintiff may timely produce Dr. Simon’s supplementation to Defendant
22   without reopening discovery. Plaintiff’s motion to reopen discovery is thus DENIED as
23   moot and his request to produce the supplement to Defendant is GRANTED.
24         Once more, the Court emphasizes that its ruling on this Motion has no bearing
25   whatsoever on what evidence will be heard at trial, which does not come within the purview
26   of the Magistrate Judge unless exclusion is sought as a sanction for discovery violations
27   under Rule 37. Even then, the issue would ordinarily be handled as a recommendation to
28   the trial judge. If either party believes that Rule 37 sanctions are warranted against the other

                                                    4
                                                                                   3:17-cv-1182-W-AHG
 1   party for discovery violations at this juncture, that issue should be raised by separate
 2   motion. Alternatively, the parties should file the appropriate motion in limine or Daubert
 3   motion for the District Judge to make evidentiary rulings governing the trial.
 4         To the extent Defendant’s portion of the Joint Motion is intended to operate as a
 5   motion seeking Rule 37 sanctions, it is DENIED. Even if Dr. Simon’s supplement were
 6   untimely under the Scheduling Order, Defendant’s invocation of Rule 37 discovery
 7   sanctions would make little sense given that Plaintiff sought leave of Court to reopen
 8   discovery so that the disclosure of Dr. Simon’s supplemental reply would not be untimely,
 9   just as Defendant sought leave to reopen discovery from the previously assigned Magistrate
10   Judge in order to timely produce Dr. Saxon’s and Mr. Baxter’s responses to Dr. Simon’s
11   Declaration. See Fed. R. Civ. P. 26(a)(2)(D) (setting standard deadlines governing the
12   timing of expert disclosures “[a]bsent . . . a court order”); Fed. R. Civ. P. 26(e)(1)(A)
13   (permitting supplementation of disclosures “as ordered by the court” as an alternative to
14   the standards that typically apply). Therefore, even if the supplementation were untimely,
15   Defendant has failed to show that Plaintiff has committed a discovery violation meriting
16   its exclusion under Rule 37(c)(1) by seeking leave of Court to reopen discovery in order to
17   produce it.
18         III.    CONCLUSION
19         For the foregoing reasons, the Court DENIES as moot Plaintiff’s request to reopen
20   discovery, GRANTS Plaintiff’s request to produce Dr. Simon’s supplement to
21   Defendant, and DENIES Defendant’s motion for automatic exclusion of the supplement
22   under Rule 37(c)(1) in the parties’ Joint Motion (ECF No. 65). Additionally, the Court
23   DENIES as moot the parties’ withdrawn Joint Motion on the same discovery dispute
24   (ECF No. 59).
25   \
26   \
27   \
28   \

                                                  5
                                                                               3:17-cv-1182-W-AHG
 1         Finally, the Court reiterates that nothing in this Order should be construed as a
 2   ruling on the evidence that is admissible at trial.
 3         IT IS SO ORDERED.
 4   Dated: October 22, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 6
                                                                             3:17-cv-1182-W-AHG
